DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the claim is reprinted below:
1. A method of providing recommendations regarding a virtual network of an entity that is defined over a set of two or more public cloud datacenters, the method comprising: 

receiving, from an entity, identities of the set of public cloud datacenters over which the virtual network for the entity should be defined; 

deploying and configuring a set of forwarding elements operating in the set of public cloud datacenters to implement the virtual network for the entity; 

to improve a performance metric of the virtual network, identifying at least one forwarding element in a particular public cloud that is not in the set of public cloud datacenters to add to the set of forwarding elements; 

providing a recommendation to add the particular public cloud to the set of public cloud datacenters in order to improve the performance metric of the virtual network.

The prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations in the independent claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Moritz et al. (U.S. 2013/0297611) teaches “generate a time-specific recommendation for the user device from the profile, and cause the transceiver to send the recommendation towards the user device” in ¶ [0019]. However, this does not teach or render obvious “identifying at least one forwarding element in a particular public cloud that is not in the set of public cloud datacenters to add to the set of forwarding elements;” and “providing a recommendation to add the particular public cloud to the set of public cloud datacenters in order to improve the performance metric of the virtual network.”
Taleb et al. (U.S. 2012/0182940) teaches “The DNS server may also recommend a list of APNs in order of priority that is defined based on different parameters /metrics” in ¶ [0105]. However, this does not teach or render obvious “identifying at least one forwarding element in a particular public cloud that is not in the set of public cloud datacenters to add to the set of forwarding elements;” and “providing a recommendation to add the particular public cloud to the set of public cloud datacenters in order to improve the performance metric of the virtual network.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660.  The examiner can normally be reached on Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANGELA NGUYEN/Primary Examiner, Art Unit 2442